Citation Nr: 1705063	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-10 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right leg injury.

2.  Entitlement to service connection for a head injury.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a right hand disability.

5.  Entitlement to service connection for a left hand disability.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1957 to April 1961.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for left and right hand disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for a right leg injury and a head injury.  

2.  In a December 2007 rating decision, service connection was denied for hearing loss, and the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.   

3.  Evidence received since the December 2007 rating decision does not relate to    an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating that claim for service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issues of entitlement to service connection for a right leg injury and a head injury have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Evidence submitted to reopen the claim of entitlement to service connection for hearing loss is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative and, unless done   on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

In an October 2016 written statement, the Veteran indicated that he wished to withdraw his appeal of the service connection claims for a right leg injury and a head injury.  As such, no allegation of error of fact or law remains before the Board for consideration with respect to those claims.  Accordingly, the Board finds that the Veteran has withdrawn his appeals for service connection for a right leg injury and a head injury, and those appeals are dismissed.   
 
II.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable      efforts to obtain relevant records adequately identified by the Veteran, including VA treatment records and VA audiological examination reports.  The Board notes that   the Veteran's service treatment records (STRs) are not available and are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  In this case, the RO attempted to obtain additional records by alternative means.  In April 2007, the RO advised the Veteran that his STRs were destroyed 
in a fire and requested that he submit any relevant documents in his possession.  In    May 2007, the Veteran submitted a completed Request for Information Needed to Reconstruct Medical Data.  The RO subsequently requested clinical records relating to treatment for hearing loss, to include for the period from November 1957 to 1963; however, a July 2007 response indicates that no records were found.  The Board acknowledges its heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision" when STRs are lost or missing. See Cromer v. Nicholson, 19 Vet. App. 215, 217-       18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365,  367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith       or negligent destruction of the documents had not been shown).

The Board notes that during the October 2016 Board hearing, the Veteran's representative requested a new VA examination because the Veteran's most recent audiological testing was conducted over four years earlier.  However, service connection has not been granted for hearing loss.  Therefore, the relevant inquiry   is not the Veteran's current level of impairment, but rather, whether his current hearing loss is related to service.  In any event, as the Board concludes below that new and material evidence has not been received to reopen the claim for service connection for hearing loss, there was no duty to provide a VA examination and any challenge to the adequacy of the examination with respect to the Veteran's hearing loss claim is moot.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Reopening Service Connection for Hearing Loss

In a December 2007 rating decision, service connection was denied for hearing loss, and the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.  Therefore, the December 2007 rating decision         is final.  See 38 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2016).  

In June 2011, the Veteran filed a claim to reopen the issue of entitlement to service connection for hearing loss.  In a November 2011 rating decision, the RO reopened the Veteran's claim, but denied it on the merits.  Regardless of the RO's actions, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened before addressing the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

A final claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted           to agency decision makers.  Material evidence means evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence  can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the December 2007 rating decision, the substantive evidence of record included a written statement from the Veteran in which he asserted that hearing loss was shown on a physical examination upon his discharge from active duty; a March 2007 private audiological treatment record showing that the Veteran reported in-service noise exposure and hearing loss since service; a March 2007 opinion from the private audiologist that the Veteran likely sustained some noise-induced hearing loss during service; and negative responses to requests for service treatment records and clinical records relating to treatment for hearing loss.  The Veteran's claim was denied because the evidence of record did not show that the Veteran's current hearing loss was related to service.  

Subsequent to the December 2007 rating decision, the Veteran submitted duplicate copies of the March 2007 private audiogram and opinion.  As this evidence was previously considered in the December 2007 rating decision, it is not new.  However, the record also contains a written statement from the Veteran clarifying that he started working as a machinist two years after service; a September 2011 VA examination report and October 2011 addendum, in which the examiner opined that the Veteran's hearing loss was not related to service; and a transcript of the October 2016 Board hearing in which the Veteran testified to in-service noise exposure.

Although this additional evidence is new, it does not relate to establishing a nexus between the Veteran's hearing loss and service.  As such, the Board finds that the new evidence is not material, and therefore, the claim of entitlement to service connection for hearing loss is not reopened.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).





ORDER

The appeal as to the issue of entitlement to service connection for a right leg injury is dismissed.

The appeal as to the issue of entitlement to service connection for a head injury is dismissed.

New and material evidence not having been received, the claim of entitlement to service connection for hearing loss is not reopened, and that appeal is denied.


REMAND

The Veteran seeks service connection for left and right hand disabilities, which       he asserts were incurred during service.  The Veteran has not received a VA examination pursuant to these claims.

As previously noted, the Veteran's STRs are not available for review.  During the December 2016 Board hearing, the Veteran testified that he broke his right hand and/or wrist while skiing during service.  With respect to the left hand, the Veteran testified that during service, he sustained lacerations to his left hand when he fell down a flight of stairs, causing his left hand to break through a glass window.  He stated that he received treatment for both injuries while stationed in Germany and that he currently has scars on the left hand and experiences pain in both hands.  A July 2007 VA treatment record shows that the Veteran reported receiving treatment in Landstuhl, Germany after he "put his hand through a window and almost cut his fingers off on his left hand."  He further reported problems with that hand when it   is cold.  A January 2011 VA treatment record shows that the Veteran reported sustaining "injuries in the war" and that his hands "are getting worse."  Based        on the foregoing, the Board finds that a VA medical examination should be conducted pursuant to the Veteran's service connection claims for left and right hand disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, in a Request for Information Needed to Reconstruct Medical Data submitted in November 2016, the Veteran indicated that he received inpatient and outpatient treatment for left and right hand injuries at the 2nd General Hospital in Landstuhl, Germany and the medical center at the Ramstein Air Base.  In a December 2016 letter, the RO advised the Veteran that it could not request clinical records because he did not provide treatment dates in 90-day windows.  In a response received later that month, the Veteran indicated that he received treatment for a         left hand injury in the winter of 1958 and a right hand injury in the winter of 1959.   In an NA Form 13042 received in June 2011, the Veteran reported treatment for "severed fingers" in February 1959.  The record does not show that the RO made     any additional requests for such records.  Therefore, on remand, the RO must attempt to obtain clinical records from the 2nd General Hospital in Landstuhl, Germany and the medical center at the Ramstein Air Base. The Board notes the Veteran's DD Form 214 shows he was in training in Wyoming from December 1957 to March 1958; thus winter of 1958 must refer to November and December 1958. 

Updated VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request through official sources a search for clinical and/or hospital records regarding the Veteran's reported hospitalization/treatment for left and right hand injuries while serving in Germany, for the periods from November to December 1958; January and February 1959; November and December 1959; and January and February 1960.  All attempts to secure this evidence must be documented in the claims file.  If the requested records do not exist or are not available, the Veteran should be notified of such.

2.  Obtain and associate with the claims file outstanding VA treatment records dated November 2016 to the present.  

3.  After the above has been completed to the extent possible and available records are associated with the claims file, schedule the Veteran for a VA examination of both hands.  The electronic claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests, including x-rays should be accomplished.  Following review of the claims file and examination of the Veteran, the examiner should answer the following:

a.  Is it at least as likely as not (50 percent or higher probability) that any diagnosed left hand disability, including scarring, is related to the Veteran's report of falling and putting his hand through glass in a door in service?  Please explain why or why not.

b.  Is it at least as likely as not (50 percent or higher probability) that any diagnosed right hand disability is related to the Veteran's report of falling while skiing during active duty service?  Please explain why or why not, to include indicating whether           x-rays of the right hand reflect an old fracture          or injury consistent with the Veteran's reported injury.

4.  After completing the above action, and any other development deemed necessary, the claims for service connection for left and right hand disabilities must be readjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has been provided an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


